      Case 1:19-cv-00385-EAW-MJR Document 292 Filed 02/18/21 Page 1 of 1

                                                     1600 Liberty Building, 424 Main Street, Buffalo, New York 14202
                                                                              P 716.854.3400 www.ruppbaase.com

                                                                                                  MARCO CERCONE
                                                                                             cercone@ruppbaase.com




                                                February 18, 2021

VIA ELECTRONIC MAIL ONLY

Honorable Elizabeth A. Wolford
United States District Judge
Kenneth B. Keating Federal Building
100 State Street
Rochester, New York 14614

Dear Judge Wolford:

               Re:      In re Caustic Soda Antitrust Litigation
                        Lead Case No.:        1:19 cv-00385
                        Our File No.: 3400.24951

               As the Court knows, the undersigned serves as local counsel to the direct
purchaser class plaintiffs (“DPPs”) in connection with the above-referenced matter. In
agreement with counsel for Formosa Plastics Corporation (“FPC”) and counsel for the indirect
purchaser plaintiffs, DPPs respectfully request that the current briefing schedule ordered by the
court (Dk. No. 275) on FPC’s pending motion to dismiss be amended as follows:

               •     Plaintiffs’ Opposition to FPC’s Renewed Motion to Dismiss to be filed by
                     March 1, 2021 and with a page limit extension of up to 35 pages; and

               •     FPC’s Reply to Plaintiffs’ Opposition to FPC’s Renewed Motion to Dismiss to be
                     filed by March 22, 2021, and with a page limit extension of up to 20 pages.

              If the Court is inclined to grant this request, we ask that it be so ordered by the
Court. Should the Court require anything further, please do not hesitate to contact me.

                                                Respectfully submitted,




                                                Marco Cercone

cc:    All Defense Counsel (all via electronic mail)




                              Rochester |Albany |Williamsville | Jamestown
                                                                                   Dated: February 18, 2021

                                           ruppbaase.com
